In an action to recover damages for dental malpractice, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Santucci, J.), dated April 14, 1987, which granted the defendant’s cross motion for partial summary judgment dismissing all claims for acts alleged to have occurred prior to November 27, 1981.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the cross motion is dismissed with leave to renew.
The defendant’s cross motion was not timely served within the statutory time provisions of CPLR 2215 and 2103 (b) (2). Accordingly, the Supreme Court did not acquire jurisdiction of the cross motion and the provision of the order granting the cross motion was jurisdictionally void (see, Morabito v Champion Swimming Pool Corp., 18 AD2d 706). Mollen, P. J., Mangano, Rubin and Sullivan, JJ., concur.